Citation Nr: 1511191	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left hand disorder.

6.  Entitlement to service connection for pseudofolliculitis barbae.

7.  Entitlement to service connection for foot fungus.

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to service connection for a left wrist disorder.

10.  Entitlement to service connection for a right wrist disorder.

11.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	A. Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to February 1986 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

In his May 2013 and December 2014 Appeal to Board of Veterans' Appeals (VA Forms 9), the Veteran indicated that he wished to be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  As of this date, while the Veteran has a right to the requested hearing, he has not been provided with such hearing.  38 C.F.R. § 20.700(a) (2014).  As such, a remand is warranted so that he may be afforded the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

